Citation Nr: 0639142	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  02-07 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a right thumb disability.  

2.  Entitlement to a compensable initial rating for residuals 
of a right fifth metatarsal fracture.  

3.  Entitlement to service connection for a back disability.  

4.  Entitlement to service connection for a left knee 
disability.  

5.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from June 1970 to June 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2001 by the 
Department of Veterans Affairs (VA) Boston, Massachusetts 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's right thumb disability is not manifested by 
unfavorable ankylosis or limitation of motion of the thumb 
with a gap of more than 2 inches between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.  

2.  The veteran's residuals of a right fifth metatarsal 
fracture are not manifested by malunion or nonunion of the 
metatarsal.  

3.  The veteran did not have a chronic back disability in 
service, or for many years thereafter; his current disability 
is not related to disease or injury in service.  

4.  The veteran did not have a chronic left knee disability 
in service, or for many years thereafter; his current 
disability is not related to disease or injury in service.  

5.  The veteran did not have a chronic right knee disability 
in service, or for many years thereafter; his current 
disability is not related to disease or injury in service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right thumb disability have not been met.  U.S.C.A. §§ 1155; 
38 C.F.R. § 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5224 
(2002); 5224, 5228 (2006).DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  

2.  The criteria for a compensable rating for residuals of a 
right fifth metatarsal fracture have not been met.  U.S.C.A. 
§§ 1155; 38 C.F.R. § 4.1, 4.71a, Diagnostic Code 5283 (2006).  

3.  The criteria for service connection for a back disability 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

4.  The criteria for service connection for a left knee 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

5.  The criteria for service connection for a right knee 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 2004, the VA sent a letter to the veteran 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) for the claims for increased ratings and 
service connection.  Although the notice post-dated the 
initial adjudication, the claims were subsequently 
readjudicated without taint from prior decisions, and 
prejudice has not been alleged and is not evident in the 
record.  Because the claims have been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The VA has also done everything reasonably possible 
to assist the veteran with respect to his claim for benefits, 
such as obtaining medical records, and providing 
examinations.  Consequently, the duty to notify and assist 
has been met.  

Right thumb
The veteran is currently rated at 10 percent under Diagnostic 
Code (DC) 5299-5224 for his right thumb disability.  This 
rating was provided in consideration of the veteran's history 
of right thumb pain, in accord with DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995) and 38 C.F.R. §§ 4.40 and 4.45.  DC 
5244 provides a 20 percent rating for unfavorable ankylosis 
of the right thumb.  During the pendency of this appeal, 
effective August 26, 2002, the rating criteria particular to 
the thumb were amended.  DC 5224 was amended to add a 
provision that VA will consider whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  
The amendment also added DC 5228, which provides a 20 percent 
rating for limitation of motion of the thumb with a gap of 
more than 2 inches between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  In December 
2005, a VA examination was conducted in accord with the 
amended regulations.  

Because this claim was filed prior to the amendment, both the 
"old" and "new" rating formulas must be considered.  The 
amended criteria can only be applied for periods from and 
after the effective date of the regulatory change.  The Board 
can apply only the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  VAOGCPREC 3-2000 (Apr. 10, 2000).  

The veteran's medical records report a history of chronic 
pain and weakness, difficulty with grasping, and tenderness 
to touch.  A December 2005 VA examination record reports that 
the veteran's thumb was not ankylosed and the veteran could 
completely oppose his right thumb to his fifth finger.  The 
veteran also had full motion at the metacarpophalangeal 
joint.  He also had full use of all fingers of the right hand 
with no evidence of deformity, loss of motion, or decreased 
sensation.  The examiner opined that the severity of the 
disability appeared to be minimal, with no limitation of 
motion of other digits or interference resulting in overall 
loss of function or diminished function of the right thumb 
and hand.  

Past records also do not report any findings of ankylosis or 
limitation of motion resulting in a gap of more than 2 inches 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A September 2000 VA 
examination record reported "full range of motion with no 
DeLuca issue of pain."  

A January 2002 VA examination did report the veteran had a 
reduction in range of motion by 50 percent accompanied by 
pain with gross instability of the ulnar collateral ligament 
of the metacarpophalangeal joint, but there was no 
unfavorable ankylosis.  The veteran was also able to oppose 
his thumb to the little finger, although it was "quite 
painful" and was not maintained against resistance.  
Although the veteran was noted to have pain and weakness with 
opposing his thumb, he was able to completely oppose his 
thumb and fifth finger.  Orthopedic records, both private and 
VA, also neglect to report any findings of ankylosis or a gap 
of more than 2 inches when attempting to oppose the thumb.  

Even after consideration of pain and weakness, the veteran's 
thumb's range of motion is too significant to warrant a 20 
percent rating under DC 5224 or 5288.  Additionally, although 
DC 5224 states that the VA should consider whether evaluation 
as amputation is warranted and whether an additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with overall function of the 
hand, neither of these provisions are warranted.  The 
foregoing evidence indicates that the veteran has range of 
motion in his thumb and that there is no resulting limitation 
of motion of other digits or interference with overall 
function.  Consequently, a rating in excess of 10 percent is 
not warranted for the veteran's right thumb disability.  

Residuals of right fifth metatarsal fracture
The veteran is rated by analogy to DC 5283, which rates 
malunion or nonunion of the tarsal or metatarsal bones.  The 
records present the veteran's history of right foot pain and 
tenderness.  A September 2000 VA examination records reports 
no finding of malunion or nonunion.  Additionally, the record 
reports that a right foot x-ray examination was negative, and 
there did not appear to be any right foot abnormality, to 
include a weightbearing abnormality.  The veteran was noted 
to have normal posture and gait and no obvious limitation in 
standing or walking.  

The December 2005 VA examination record reports that there 
was no evidence of swelling, thickness, or faulty 
disproportionate wear on the plantar surface of the right 
food.  The veteran was noted to have full range of motion and 
no deformity, and the examiner diagnosed the veteran with 
healed fracture of the fifth metatarsal.  The examiner rated 
the veteran's right foot injury as minimal and opined that 
the residuals of the healed fracture of the fifth metatarsal 
of the right foot was absent any objective physical findings 
of malunion or nonunion of the metatarsal.  

There are no other records pertaining to the right fifth 
metatarsal.  Additionally, other than two records pertaining 
to a right heel injury in May 2000, there are no records 
reporting any complaints of right foot pain.  DC 5283 
provides a compensable rating for moderate malunion or 
nonunion of the metatarsal bones.  Based on the foregoing 
evidence, a compensable rating is not warranted.  

Service connection claims
Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Service medical records do not contain any complaint or 
treatment pertaining to the right knee.  A June 1970 service 
medical record does report complaints of left knee pain for 
several days after hitting the knee on a window.  The left 
knee was noted to have no deformity, heat, swelling, 
discoloration, or edema, and range of motion was full, albeit 
painful.  The veteran was assessed with medial collateral 
ligament strain.  There are no additional medical records 
pertaining to the left knee.  The June 1971, September 1971, 
and April 1974 (separation) medical history records all 
reported a negative history of "trick" or locked knee, and 
the September 1971 and April 1974 examination records 
reported a normal finding for the lower extremities.  A 
January 1978 medical history record also reported a negative 
history as to "trick" or locked knee.  

An October 1971 service medical record reports the veteran's 
complaint of lower back pain on the left side.  The examiner 
found no edema or bruising and diagnosed the veteran with 
lower back strain.  The service medical records do not 
contain any additional treatment records for the back, 
however, and the April 1974 separation examination reported 
normal findings for the spine and a negative history as to 
recurrent back pain.  The January 1978 medical history record 
also reported a negative history as to recurrent back pain.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2000).  In this case, there is no evidence of a 
chronic back or knee condition in service; consequently, 
continuity of symptomatology is needed.  

A September 1985 insurance receipt indicates the veteran was 
treated for a right knee strain initially in October 1984, 
with another visit in February 1985.  A May 1987 private 
medical record reported the veteran's complaint of left knee 
pain and the veteran was assessed with internal derangement 
of the left knee.  An arthroscopy was performed, and the 
final diagnosis was left chondromalacia patella.  
A September 2000 VA examination record reported the veteran's 
history of bilateral knee pain, stiffness, weakness, 
inflammation, fatigue, and lack of endurance.  The veteran 
was noted to have full range of motion in both knees, with a 
normal gait and no limitation in standing, walking, or 
weightbearing.  The examiner reported that there was no gross 
overt physical abnormality seen and diagnosed the veteran 
with bilateral mild degenerative changes with knee pain.  In 
August 2001, the veteran was assessed with osteoarthritis of 
the knees.  See August 2001 VA treatment record.  Subsequent 
VA treatment records indicate complaints of bilateral knee 
pain with no swelling.  

The initial records of a back complaint are found in private 
treatment records dating in 1991, which report the veteran's 
complaint of a "bad back" and physical therapy for a 
ruptured disc.  The subsequent recorded complaint of back 
pain is found in a July 1999 private treatment record 
reporting the veteran's complaint of acute back pain after 
mowing the lawn.  A September 2000 VA examination reports the 
veteran's complaints of pain, fatigue, and stiffness flare-
ups, with occasional radiating pain.  The veteran had nearly 
normal range of motion, and the examiner found that the back 
was in "reasonable working order" with normal gait and 
posture.  The veteran was noted to have mild degenerative 
changes at the lumbosacral spine.  Subsequent VA and private 
treatment records report occasional complaints of low back 
pain.  

A December 2005 VA examination record reports the examiner 
diagnosed the veteran with intermittent low back pain and 
bilateral mild chondromalacia patellae.  
The examiner opined that, based on a review of the claims 
file, the veteran's history, and a physical examination, it 
was less likely than not the veteran's current back and 
bilateral knee disorder were related to service.  

Although a September 2000 VA examiner provided a contrary 
opinion as to the link between the veteran's current back and 
bilateral knee disabilities and service, the 2005 VA 
examiner's opinion's probative value outweighs the 2000 VA 
examiner's opinion.  The 2000 VA examiner stated that 
"presuming that the [back or knee] problem [began in 
service], it would seem to be service-connected now."  He 
added that "insofar as there are problems and pain at the 
[knee /back], and insofar as initial injury occurred during 
military service, there is service connection."  This 
opinion lacks probative value.  The examiner repeatedly 
states that he did not review the claims file, to include the 
veteran's service medical records.  In other words, the 
opinion is based on the veteran's recited history; the mere 
recitation of the veteran's self-reported lay history does 
not constitute competent medical evidence, however.  LeShore 
v. Brown, 8 Vet. App. 406 (1996).  The Board rejects that 
history as disproven by the medical records: he did not have 
continuing disability following injuries in service.  
Additionally, the opinion is rendered somewhat speculative by 
the examiner's statement that "there is an issue whether 
degenerative changes as presently constituted are an age-
commensurate diagnosis versus status post trauma."  The 
examiner does not discuss that issue or how it impacted his 
opinion, however.  In contrast with the 2000 VA examiner's 
opinion, the 2005 VA examiner reviewed the entire claims file 
and based his opinion, in part, on that review; consequently, 
that (2005) opinion is more probative.  

The evidence of record does not indicate that the veteran had 
a chronic back or knee condition in service or that he had 
continuous symptoms of a back or knee disorder since 
separation from service.  Additionally, the record includes a 
physician's opinion, based on a review of the record, that 
the veteran's current back and knee disabilities are not 
related to service.  In light of the foregoing, the 
preponderance of the evidence weighs against the veteran's 
claims; consequently, service connection for a low back 
disability and bilateral knee disability are denied.  


ORDER

A rating in excess of 10 percent for a right thumb disability 
is denied.  

A compensable initial rating for residuals of a right fifth 
metatarsal fracture is denied.

Service connection for a back disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


